department of the treasury certified taxpayer_identification_number person to contact employee id number kkk tel fax kkkk refer reply to in re exempt status tax years and subsequent years uil index internal_revenue_service tege appeals programs n los angeles street los angeles ca release number release date date date redaction legend a b b dear this is a final adverse determination as to your application_for exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in internal_revenue_code sec_501 more than an insubstantial part of your activities are in furtherance of a non-exempt purpose you are not operated primarily for a public purpose as is required by internal_revenue_code sec_501 and sec_1_501_c_3_-1 you operate for the benefit of private interests in addition because we have determined that you are not an organization described under sec_501 you cannot be classified as a public charity under sec_509 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nan shimizu appeals team manager er fai irs department of the treasury internal_revenue_service constitution ave n w washington d c uil number legend date state system dear i i date ae contact person id number contact telephone number contact fax number we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code or i r c based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues whether you are exempt under sec_501 and classified as a public charity under sec_509 facts you were incorporated on date in state as a nonprofit corporation for charitable scientific or educational_purposes within the meaning of sec_501 and specifically to promote and support directly or indirectly the interests and purposes of system system is a not-for-profit healthcare corporation recognized as tax-exempt under sec_501 and classified as a public charity under sec_509 you were formed by system in order to serve as the legal and operational vehicle for achieving clinical care integration coordination and accountability among both employed and independent physicians practicing throughout system affiliated facilities you have submitted a form_1023 application requesting a determination that you are exempt under sec_501 and classified as a supporting_organization under sec_509 you letter rev catalog number 47630w - indicate that you are an accountable_care_organization aco you do not participate in the medicare shared savings program mssp you do not engage in the direct delivery of medical_care or provide health services to the general_public rather you indicate that all of your time and resources are dedicated to the furtherance of the triple aim health care reform goals established by the patient protection and affordable_care_act ppaca namely reducing the cost of health care for individuals improving patient access to and the quality of care and improving population health and patient experience your mission goals and activities are focused on the achievement of these triple aim goals you have formed a clinically integrated network of health care providers by entering into participation agreements with those providers who meet your eligibility and performance standards the network participants include physicians employed by system and its facilities as well as those from independent practice groups who are members of the medical staff at system affiliated facilities and those practicing at other non-system affiliated hospitals and in other healthcare systems information included in your application materials indicates that approximately half of your participating physicians are in independent practices or affiliated with other hospitals and regional health systems you are developing and implementing performance measures to assess the care delivery of participating providers you have established data infrastructure for collecting aggregating and analyzing data including an electronically integrated clinical information data warehouse and analysis a patient satisfaction survey tool and clinical network infrastructure necessary for tracking provider performance and sharing clinical data you have developed and implemented financial incentives that motivate network providers to achieve improvement tying payments to participating providers to their collective success at achieving the triple aim goals as determined by your performance measures according to the terms of your participation agreements you act as the representative for all participating providers including the independent and other non- system affiliated physicians in the negotiation and execution of certain agreements with third-party payers these agreements link rewards and penalties for participants to their achievement of your performance measures in order to incentivize changes in participant behavior in furtherance of the triple aim goals you have negotiated two such payor agreements so far on behalf of your participant practitioners law lr c sec_501 provides that an organization may be exempted from tax if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings inures to the benefit of any private_shareholder_or_individual lr c sec_509 excludes from the definition of the term private_foundation an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other letter rev catalog number 47630w than foundation managers and other than one or more organizations described in sec_509 or sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for charitable purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals courts have interpreted the term net_earnings as referring to an advantage profit fruit privilege gain or interest derived from the organization 505_f2d_1068 6th cir 78_tc_280 sec_1_501_c_3_-1 provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest even though an organization serves a public interest it will not qualify for status under sec_501 if it also serves a private interest more than incidentally therefore the organization has to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest the private benefit prohibition of sec_501 applies to all kinds of persons and groups not just to those insiders subject_to the stricter inurnment proscription prohibited private benefit may include an advantage profit fruit privilege gain or interest retired teachers legal defense fund supra sec_1_501_c_3_-1 provides that the term charitable as used in sec_501 includes its generally accepted legal sense and includes such purposes as relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science and lessening the burdens of government the promotion of health has long been recognized as a charitable purpose see restatement third trusts sec_28 austin w scott and william f fratcher the law of trusts sec_38 sth ed and revrul_69_545 1969_2_cb_117 however not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone 72_tc_687 aff'd 625_f2d_804 8th cir see also 325_f3d_1188 10th cir noting that engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization’s purpose as n umerous for-profit enterprises offer products or services that promote health furthermore an institution for the promotion of health is not a charitable institution if it is privately owned and is run for the profit of the owners revrul_98_15 sec_1_509_a_-4 provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization letter rev catalog number 47630w sec_1_509_a_-4 provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activates which support or benefit the specified publicly supported organizations in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this case is the basis of sec_1_501_c_3_-1 which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests an organization may provide benefits to private individuals provided those benefits are incidental quantitatively and qualitatively to be qualitatively incidental private benefit must be a necessary concomitant of an activity that benefits the public at large in other words the benefit to the public cannot be achieved without necessarily benefiting certain private individuals to be quantitatively incidental the private benefit must be insubstantial measured in the context of the overall public benefit conferred by the activity to illustrate the quantitatively incidental concept compare revrul_68_14 1968_1_cb_243 with revrul_75_286 1975_2_cb_210 in revrul_68_14 an organization that helped beautify a city was exempt under sec_501 when it planted trees in public areas cooperated with municipal authorities in tree plantings and programs to keep the city clean and educated the public in advantages of tree planting in revrul_75_286 an organization with similar activities did not qualify under sec_501 where its members consisted of residents and business operators of a city block and its activities were limited to that block the facts in revrul_75_286 indicate that the organization was organized and operated for the benefit of private interests by enhancing the value of members’ property for a benefit to be qualitatively incidental it must be a necessary concomitant of the activity which benefits the public at large that is the benefit to the public cannot be achieved without necessarily benefiting certain private individuals for example in revrul_70_186 supra an organization was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public at large there necessarily was also significant benefit to the private individuals who owned lake front property in this ruling the irs determined that the private benefit was incidental in a qualitative sense stating the benefits to be derived from the organization’s activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners letter rev catalog number 47630w thus the organization qualified for exemption under sec_501 revrul_77_69 1977_1_cb_143 describes and agency that was organized and operated pursuant to federal statute to establish and maintain a system of health planning and resource development aimed at providing adequate health care for a specified geographic area it was funded by federal grants and managed by government officials and members of the public the organization gathered and analyzed health data established health system plans and goals coordinated activities with professional standards review organizations reviewed and approved grant applications for federal funds and assisted states in reviewing health services capital expenditures the organization promoted the health of the residents of the area in which it functioned and met the requirements of lessening the burdens of government and therefore operated for charitable purposes under sec_501 revrul_81_276 1981_2_cb_128 describes a professional standards review organization established pursuant to a federal statute to review health care practitioners’ and institutions’ provision of health care services and items for which payment is made under medicare and medicaid and determine whether the quality of services met professionally recognized standards of care the irs ruled that by taking on the government's burden of reviewing the quality of services under medicare and medicaid the organization lessened the burdens of government within the meaning of sec_1_501_c_3_-1 any benefit to members of the medical profession from such activities was incidental to the benefit the organization provided in lessening the burdens of government therefore the organization qualified for exemption under sec_501 revrul_85_2 1985_1_cb_178 sets forth the criteria for determining whether an organization's activities are lessening the burdens of government whether the governmental_unit considers the organization's activities to be its burden and whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances revrul_86_98 1986_2_cb_74 holds that an individual practice association ipa that provides health services through written agreements with health maintenance organizations hmos does not qualify for exemption from federal_income_tax as a social_welfare_organization under sec_501 the ipa’s stated purpose is to arrange for the delivery of health services through written agreements negotiated with hmos membership in the ipa is limited to practicing licensed physicians who are members of a specified county medical society the ipa’s members generally maintain a private medical practice in addition to performing services for the ipa the ipa’s members are required to enter into written service contracts under which they provide services to the hmo’s patients in accordance with a negotiated compensation arrangement between the hmo and an ipa the ipa’s primary activities are to serve as a bargaining agent for its members in dealing with hmos and to perform the administrative claims services required by the agreements members agree to reimbursement by the ipa according to a fee schedule established by the ipa’s board_of directors the ruling finds that the ipa is akin to a billing and collection service and a collective bargaining representative negotiating on behalf of its member-physicians with hmos in addition the ipa does not provide medical services that would not have been available but for its establishment or that are available at fees below what is customarily and reasonably charged by the members in their private practices the ipa is held to operate in a manner similar to a for-profit entity and its primary beneficiaries are its member-physicians rather than the community as a whole the american_recovery_and_reinvestment_act_of_2009 arra p l enacted date includes the provision of various economic incentives to encourage the use of health information_technology letter rev catalog number 47630w the conference_report to arra h rept 111th cong 1st sess includes the following statement relating to these incentives pincite as a result of the incentives and appropriations for health information_technology provided in this bill it is expected that nonprofit_organizations may be formed to facilitate the electronic use and exchange of health-related information consistent with standards adopted by hhs and that such organizations may seek exemption from income_tax as organizations described in sec_501 consequently if a nonprofit organization otherwise organized and operated exclusively for exempt purposes described in sec_501 engages in activities to facilitate the electronic use or exchange of health-related information to advance the purposes of the bill consistent with standards adopted by hhs such activities will be considered activities that substantially further an exempt_purpose under sec_501 specifically the purpose of lessening the burdens of government private benefit attributable to cost savings realized from the conduct of such activities will be viewed as incidental to the accomplishment of the nonprofit organization’s exempt_purpose notice_2011_20 2011_16_irb_652 date summarizes how the irs expects existing irs guidance may apply to sec_501 tax-exempt organizations charitable organizations such as chartable hospitals participating in the medicare shared savings program through acos application of law as described in sec_1_501_c_3_-1 in order to qualify for exemption as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section an organization must establish that it operates primarily for activities that accomplish exempt purposes and that no more than an insubstantial part of its activities do not further an exempt_purpose the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes see 326_us_279 exempt charitable purposes include among others relief of the poor and distressed and the lessening of the burdens of government see sec_1_501_c_3_-1 in order for an activity to further the exempt charitable purpose of lessening the burdens of government there must be an objective manifestation that the government considers the activities to be its burden revrul_85_2 supra certain provisions of the ppaca encourage and support aco and cost sharing arrangements furthermore as indicated in notice_2011_20 congress established the mssp to be conducted through acos in order to promote quality improvements and cost savings in health care therefore participation in the mssp by an aco will generally further the charitable purpose of lessening the burdens of government within the meaning of sec_1_501_c_3_-1 in contrast however the law does not provide an objective manifestation that the government considers non-mssp related aco activities to be its burden regardless of their furtherance of the ppaca’s overall triple aim goals you are not like the organizations described in revrul_77_69 supra and revrul_81_276 supra because you are not established pursuant to a statute managed by government officials or funded by government grants there is no government oversight of your activities similar to that of an aco participating in the mssp you are not engaged primarily in assisting the medicare or medicaid population which could further the charitable purpose of relieving the poor and distressed see sec_1_501_c_3_-1 letter rev catalog number 47630w the promotion of health is also recognized as a charitable purpose however not every activity that generally promotes health furthers charitable purposes under sec_501 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone see federation pharmacy services inc supra the triple aim goals of the ppaca that you have identified while generally promoting health are not coextensive with exempt purposes under sec_501 and not all activities advancing those goals are necessarily in furtherance of charitable purposes therefore you have not established that you are operated primarily for exempt purposes under sec_501 in addition it is clear from your application materials that one of your substantial activities is the negotiation of payer agreements on behalf of your healthcare provider participants as evidenced by the representative participation_agreement and the payer agreements you provided approximately half of your participating physicians are not employed by system or system hospitals negotiating with private health insurers on behalf of unrelated healthcare providers is not a charitable activity see revrul_86_98 supra as the irs has stated in notice_2011_20 negotiating with private health insurers on behalf of unrelated parties generally is not a charitable activity regardless of whether the agreement negotiated is a program aimed at achieving cost savings in health care delivery these activities are primarily beneficial to the non-system affiliated physician hospital and other health care provider participants because you are providing them with specific long and short term planning information that can be used in their business activities organizations seeking exemption under sec_501 must be organized and operated exclusively for exempt purposes pursuant to sec_1_501_c_3_-1 an entity that is substantially organized or operated to serve private rather than public interests cannot be recognized as operating exclusively for exempt purposes see sec_1 c - d ii and american campaign academy supra the tax_court has explained that prohibited private benefits may include an advantage profit fruit privilege gain or interest see american campaign academy pincite your negotiation of payer agreements on behalf of the non-system affiliated physicians only indirectly benefits the community as a whole the private benefit to these members is not qualitatively or quantitatively incidental or insubstantial in comparison to the community benefit produced by your activities your negotiation of payer agreements on behalf of independent healthcare providers and those employed at other hospitals and healthcare systems therefore comprises a substantial part of your activities and confers an impermissible private benefit to participants who are not affiliated with system although your electronic health records activities may further charitable purposes under sec_501 as described in the conference_report to arra the fact that you may have some programs that further exempt purposes is immaterial because as provided in better business bureau of washington d c supra the presence of a substantial nonexempt purpose destroys the exemption under sec_501 regardless of the number or importance of truly exempt purposes for similar reasons even if you were recognized as exempt under sec_501 you would not be classified as other than a private_foundation under sec_509 a supporting_organization must be organized exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 as discussed above your networking and contracting activities on behalf of non-system healthcare providers does not exclusively provide a benefit to system therefore you do not meet the operational_test for a supporting_organization set out under sec_1_509_a_-4 conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 in addition even if you were determined to be described under sec_501 you would not be classified not a supporting_organization under sec_509 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete we'll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements letter rev catalog number 47630w if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address us mail street address delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated on your power_of_attorney michael seto manager eo technical sincerely cc letter rev catalog number 47630w
